Fourth Court of Appeals
                                      San Antonio, Texas
                                  MEMORANDUM OPINION
                                          No. 04-20-00455-CV

                                     Paul A. STRATHOPOLOUS,
                                               Appellant

                                                    v.

                                         Julia ARMSTRONG,
                                                Appellee

                      From the 45th Judicial District Court, Bexar County, Texas
                                    Trial Court No. 2020CI10593
                             Honorable Rosie Alvarado, Judge Presiding

PER CURIAM

Sitting:          Luz Elena D. Chapa, Justice
                  Irene Rios Justice
                  Beth Watkins, Justice

Delivered and Filed: February 10, 2021

MOTION TO DISMISS GRANTED; DISMISSED

           Appellant filed a motion to dismiss this appeal. We grant the motion and dismiss the appeal.

See TEX. R. APP. P. 42.1(a)(1). Because the motion does not disclose an agreement of the parties

regarding the assessment of costs, we order all costs of the appeal assessed against appellant. See

TEX. R. APP. P. 42.1(d) (absent agreement of the parties, costs are taxed against appellant).

                                                     PER CURIAM